COLLETT, C. J.
tto the jiua-y: If the evidence' satisfies you- the-words, were spoken- within a. year before the date of the writ, the plaintiff wi'1'1. have a right to recover;: but in determining that question, under the pleadings, you- should lay out of view all words spoken-more, than a year before the writ. But if the words are proven to have been- spoken within the year, and the plaintiff’s right is thus established, you may then-take info.-view words spoken more-than a year, to show the degree of malice which influenced the slanderer and to aggravate the damages.